Citation Nr: 1104043	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and August 2008 rating decisions by 
the Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a TDIU, 
granted service connection for PTSD, assigning a 30 percent 
disability evaluation, and granted service connection for 
headaches, assigning a noncompensable evaluation.  Timely appeals 
were noted with respect to the denial of entitlement to a TDIU 
and the ratings assigned to PTSD and headaches.

The Board notes that the Veteran filed a separate VA Form 9, 
Appeal to Board of Veterans Appeals, for each of these issues.  
Each of these substantive appeals included a request for a 
hearing before the Board.  In March 2010, the Veteran, through 
his representative, confirmed that he still wished to be 
scheduled for hearings on these matters.  In July 2010, however, 
the Veteran submitted a VA Form 9 and checked the box stating "I 
do not want a BVA hearing."  He did not state with specificity 
which of the three separate hearing requests were being 
withdrawn.  As a result, the matters were certified to the Board 
in August 2010, with no hearings having been held.  The Board 
must therefore consider whether the July 2010 VA Form 9 
constitutes a valid withdrawal of the Veteran's hearing requests.  

Although the July 2010 Form 9 did not specifically indicate 
whether the Veteran was withdrawing his hearing request on all 
three of the issues on appeal, it was filed immediately after 
supplemental statements of the case were issued on all of the 
matters on appeal.  Three weeks later, the Veteran's 
representative filed a VA Form 646, stating that he "rest[ed] 
the appeal on the answer to the statement of the case and the 
hearing on appeal (if conducted), and I have no further 
argument."  By letter dated August 2, 2010, the Veteran and his 
representative were notified that the appeal had been certified 
to the Board.  The letter further indicated that they had 90 days 
from the date of the letter to "ask to appear personally before 
the Board and give testimony concerning your appeal."  Neither 
the Veteran nor his representative have contested the 
certification of the appeal to the Board or requested a hearing 
on any of the matters on appeal.  Under these circumstances, the 
Board finds that the Veteran has been afforded every opportunity 
to present testimony, and that the July 2010 VA Form 9 and 
subsequent communications from the Veteran and his representative 
indicate that the Veteran intended to withdraw all of his 
requests for hearings before the Board.  38 U.S.C.A. 7107(b); 38 
C.F.R. § 20.702(e).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran received a VA PTSD examination in February 2008, 
which reflected chronic sleep impairment and Global Assessment of 
Functioning (GAF) scores of 65-70, indicative of mild 
symptomatology.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) (4th ed. 1994).  Clinical notes and lay statements 
received since the Veteran was last examined, however, suggest 
that his PTSD symptomatology may have increased in severity.  All 
of the clinical evaluations of the Veteran's PTSD since his 
examination reflect GAF scores of 55, indicative of moderate 
symptomatology.  Id.  Additionally, on his September 2008 VA Form 
9, the Veteran alleged an increase in irritability and sleep 
disturbances. 

The record also reflects that the Veteran's headache 
symptomatology may have worsened since he was last examined in 
November 2008.  During that examination, the Veteran reported 
daily headaches with pain rated at 5 out of 10, with more severe, 
prostrating attacks once per week.  In October 2009, however, the 
Veteran's 


treating VA physician described the frequency and severity of his 
headaches as "very frequent ... completely prostrating and 
prolonged."  

VA is obliged to afford a Veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  See VAOPGCPREC 11-95 (1995).  Thus, new VA 
examinations of the Veteran's PTSD and headaches should be 
scheduled upon remand.

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is required 
to decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In the present case, the Veteran's claim for a 
TDIU is dependent on the adjudication of his claims for increased 
ratings for PTSD and headaches.  Thus, adjudication of the claim 
for a TDIU will be held in abeyance pending further development 
and adjudication of the Veteran's claims for an increased rating 
for his service-connected PTSD and headaches.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination in order to ascertain the current 
level of severity of his service-connected 
PTSD.  The claims folder should be reviewed 
prior to the examination, and a notation to 
the effect that this record review took place 
should be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected PTSD and to 
comment on their severity; and to 
specifically address the degree of social and 
occupational impairment caused by the 
Veteran's PTSD.  A current GAF scale score 
should be provided.   

2.  Schedule the Veteran for a VA 
neurological examination to assess the 
current nature and severity of his headaches.  
Any indicated studies should be performed and 
the examination report should comply with all 
AMIE protocols for rating migraine headaches.  
The examiner should describe the type and 
frequency of headaches, whether they are 
prostrating, prolonged and/or severe.  The 
examiner is also asked to review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the service-connected headaches 
upon the Veteran's ordinary activity and the 
effect, if any, on his current level of 
occupational impairment.  An opinion must be 
provided concerning the impact of this 
disability on the Veteran's ability to work, 
to include whether the disability is 
productive of severe economic inadaptability.  
The claims folder should be made available to 
the examiner, and the examiner should 
specifically review the VA and non-VA 
clinical records when assessing the headache 
pathology.  

3.  After the above has been completed, 
readjudicate the issues on appeal and the 
claim of TDIU, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any issue 
continues to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112.





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).


 
